Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Status of Claims
In the documents filed on 07/25/2022:
Claim(s) 1, 3-4, 8, 12, and 18-19 (and by extension its/their dependents) have been amended.
Claim(s) 2, 6, 9, and 11 has/have been canceled.
Claim(s) 1, 3-5, 7-8, 10, and 12-19 is/are pending in this application.
Claim(s) 1, 3-5, 7-8, 10, and 12-19 have been rejected below.

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
With respect to claim 1 applicant argued:
Claim 1 relates to a method for providing coordination between a first vehicle and a second vehicle to avoid collisions. In one example, the first vehicle wants to perform a sequence of first planned driving maneuvers (e.g. lane change, followed by acceleration, followed by turning left) that includes interventions into the driving dynamics of the vehicle (e.g. control of acceleration, braking, steering, etc.). The sequence of first planned driving maneuvers are associated with the trajectory of the first vehicle. Rather than send a complex set of information to the second vehicle (e.g. vehicle already driving on the highway), the first vehicle transmits driving maneuver information to the second vehicle. This transmitted driving maneuver information does not include the data intensive trajectory of the first vehicle, but rather includes a combination of the sequence of abstract driving maneuvers in the list which is a description of the type of maneuvers to be performed by the first vehicle (e.g. a sequence of maneuvers such as "lane change", followed by "acceleration", followed by "left turn"), and driving dynamics information of the first vehicle (e.g. velocity such as 33m/s, etc.). The second vehicle receives and uses this sequence of driving maneuver information to then reconstruct the data intensive trajectory of the first vehicle (e.g. the first vehicles trajectory is reconstructed based on the order of the sequence of driving maneuvers in the received list). This procedure is beneficial, because it reduces load on the communication channel while still allowing the data intensive trajectory (e.g. multiple successive maneuvers of the first vehicle) to be reconstructed by the receiving vehicle. 
No such feature is taught by the applied art. At best, primary reference Rech mentions different types of driving maneuvers (e.g. lane change, turning, etc.). However, Rech's system does not compile these different types of driving maneuvers into an ordered list defining a sequence of maneuvers of the vehicle trajectory. Rech's system allegedly selects and transmits one of the driving maneuvers (not a sequence of maneuvers defining a trajectory). Thus, even if Rech is combined with Atarius and Yang, the resultant system would still be deficient. Thus, claim 1 is patentable over the applied art. 

The examiner respectfully disagrees. Specifically, the feature in question is taught by Rech ¶[51] shown below:

[0051] In at least some exemplary embodiments, as shown in FIG. 1b, the method can also comprise calculating 125 information about a planned implementation of the driving maneuver, based on the position of the transportation vehicle. For example, the calculation 125 can comprise calculating a first possible, a desired and/or a last possible time for the change of lane, and a prediction of an estimated speed of the transportation vehicle 100 and an estimated change of position of the transportation vehicles in an environment of the transportation vehicle 100. The information about the planned implementation of the driving maneuver can comprise, for example, information about at least one element of the set of first possible lane change point, planned lane change point, last possible lane change point, and phase of the driving maneuver. The driving intention message may also comprise the information about the planned implementation of the driving maneuver. For example, a driving maneuver can comprise one or more phases, for example, at least one element of the set of planning stage, waiting phase, one or more partial driving maneuvers, and a final phase.

Although Rech uses the terminology of “phases” and “partial driving maneuvers” in a broad sense a maneuver, especially a complicated one such as a lane change, is just a sequence of smaller maneuvers. Further, it would be obvious to one of ordinary skill in the art that even a maneuver as complicated as a lane change can itself be strung together with other “complicated maneuvers” to form what could be deemed a single maneuver. The degree of complexity of what is considered a maneuver (and the associated partial maneuvers) would be nothing more than an obvious design and a matter of labeling. As such, the teachings of Rech wherein several “partial driving maneuvers” are transmitted together and are to be carried out is a specific order to result in a “full maneuver“ meets the limitations of claim 1.
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.

Claim Interpretation
Claims 1 and 19 cite the limitation:

first abstract driving maneuver… excludes a trajectory associated with the first planned driving maneuvers from the first abstract driving maneuver,

It is noted that in a vacuum that the broadest reasonable interpretation of the term “trajectory” would read on a mere heading angle. Applicant’s speciation does not appear to have teaching wherein the list of first abstract driving maneuvers can exclude this particular interpretation of the term trajectory since it is not clear how the system could reasonably determine what maneuver was being performed without at least knowing a heading angle of a vehicle performing the maneuver.
However, claims are interpreted in light of the specification and applicant is allowed to act as their own lexicographer as long as applicant clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess (See MPEP 2111.01). Page 3:26- 4:2 of the instant applicant have been preproduced below:
A trajectory shall designate a possible driving route below. The trajectory mathematically describes a geographical route. A time which indicates when the motor vehicle may pass this point can be assigned to any geographical point on this route. If such a trajectory represents the planned maneuver of a vehicle, it allows a prediction to be made regarding the position at which said vehicle will be located at a specific point in time. 

This is has been deemed sufficient to narrow the term “trajectory” to mean a possible driving route/a geographical route and not just a mere heading angle. In view of this more narrow definition, it has been determined that applicant does in fact have teaching for the claimed limitation and thus no new matter rejection is necessary. If applicant disagrees with this interpretation than applicant is invited to provide evidence that another interpretation is more appropriate however applicant is cautioned that doing so could result in a new matter rejection being necessary. For the purpose of this action, references to a “trajectory” will be referencing this more narrow definition of the term.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-8, 10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rech (US 2019/0098471) in view of Atarius (US 2017/0288886) and Yang (US 2017/0236421).

With respect to claim 1 Rech teaches a method for the decentralized cooperative coordination of a first vehicle and a second vehicle is made available, the method comprising:
determining, by a processor of the first vehicle (Rech Fig. 3a element 24 Fig. 4b element B/4004 ¶[107]), a list of first abstract driving maneuvers (Rech ¶[51] see specifically the teachings of a plurality of partial maneuvers are sent, partial maneuvers are, broadly speaking, still themselves maneuvers) in order to realize a sequence of first planned driving maneuvers by the first vehicle (Rech Fig. 4b-c element 4012 ¶[109, 133] at least “Overtaking request”), the sequence first planned driving maneuvers including interventions into driving dynamics of the vehicle (Rech Fig. 4b-c element 4012 ¶[109, 133] see Fig 4b for the intervention into driving dynamics of the vehicle), the list of first abstract driving maneuvers including abstracted representations of the sequence of first planned driving maneuvers such that list of first abstract driving maneuvers describes planned interventions into the driving dynamics of the vehicle (Rech Fig. 4b-c element B/4012 ¶[109, 133] at least “Overtaking request”).
creating, by the processor of the first vehicle, driving maneuver information (Rech Fig. 4b-c element 4012 ¶[38, 109, 121-133]) by combining the list of first abstract driving maneuvers with driving dynamics information for performing the sequence of first planned driving maneuvers (Rech Fig. 4b-c element 4012 ¶[38, 109, 121-133] see ¶[121-133] especially for additional optional data that can be sent such as trajectory information),
transmitting, by a first vehicle-to-X interface of the first vehicle, the driving maneuver information (Rech Fig. 3, element 210, 4b-c element 4012 ¶[38, 83-84, 109, 121-133]),
receiving, by a second vehicle-to-X interface of the second vehicle, the driving maneuver information (Rech Fig. 3, element 210, 4b-c element 4012 ¶[38, 83-84, 109, 121-133] note: either vehicle A or vehicle C could be considered the “second vehicle” in this embodiment),
reconstructing (Rech Fig. 3, element 216 ¶[85-86]), by the processor of the second vehicle, the first planned trajectory associated with the sequence of first planned driving maneuvers of the first vehicle on the basis of an order of the list of first abstracted driving maneuvers and the driving dynamics information of the received driving maneuver information (Rech Fig. 3, element 216 Fig. 4c ¶[38, 85-86, 89, 121] note: the trajectory is disclosed as the data that can be sent and must therefore be reconstructed at the second vehicle),
comparing (Rech Fig. 3, element 218 ¶[85]), by the processor of the second vehicle, the reconstructed first planned trajectory associated with the sequence of first planned driving maneuvers of the first vehicle with a second planned driving maneuver or a second planned trajectory of the second vehicle (Rech Fig. 3, element 218 fig. 4c ¶[185]), and
when the comparison indicates a conflict (Rech fig. 4c element (8) ¶[133]) of the reconstructed first planned trajectory  associated with the sequence of first planned driving maneuvers with the second planned driving maneuver or the second planned trajectory, avoiding the conflict by:
adjusting, by the first vehicle, the reconstructed first planned trajectory associated with the sequence of first planned driving maneuvers, or adjusting, by the second vehicle, the second planned driving maneuver or the second planned trajectory (Rech fig. 4c element (8) ¶[133]).
With respect to the limitation of “an abstract format that consumes less data than the first planned driving maneuvers” Rech does not explicitly talk about the size of the data of the various elements. In their specification applicant describes this in ¶[18 and 20] as:

[0018] An abstract driving maneuver within the meaning of an aspect of the invention means an abstracted representation in order to realize at least one instruction to be executed. Instructions within this meaning are, for example, a modification of the driving dynamics of a vehicle. The representation in driving maneuvers consequently makes it possible to substantially conserve resources.

[0020] …The basic idea of the transferred driving maneuver information is therefore to attain a specific reconstruction of the nominal trajectory/nominal driving maneuver based on the transferred information of the relevant driving maneuver, with the smallest possible quantities of data. Due to the consequently comparatively low quantity of data to be exchanged, channel capacities of the vehicle-to-X communication as well as resources of the vehicles can, as such, be saved to a considerable extent.

As claimed and consistent with applicant’s specification, “an abstract format that consumes less data than the first planned driving maneuvers” would read on the act/result of compressing data. Compressed data is of a format of data which allows for transferred instructions to be executed resulting in a modification of the driving dynamics of a vehicle and a reconstruction of the nominal trajectory/nominal driving maneuver based on the transferred information of the relevant driving maneuver with the smallest possible quantities of data and would therefore consume less data than the first planned driving maneuvers. Using compressed data for transmission is very common since it reduces the amount of bandwidth being used and thus allows for messages to be sent faster. Assuming arguendo that Rech does not compress the data it sends, applicant has been provided with Atarius.
Atarius teaches a vehicle-to-vehicle communication system including representing a first planned driving maneuvers in an abstract format that consumes less data than the first planned driving maneuvers (Atarius ¶[494] see wherein Atarius teaches that vehicle to vehicle message can include movement, path, and trajectory data and message compression may be used).
Thus, as shown above Rech teaches a base invention of a system of coordinating vehicles and Atarius teaches representing a first planned driving maneuvers in an abstract format that consumes less data than the first planned driving maneuvers. These two references are analogous to one another because they are both drawn to V2V systems. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Rech to apply the teachings of Atarius because the teaching of representing a first planned driving maneuvers in an abstract format that consumes less data than the first planned driving maneuvers taught by Atarius was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system of coordinating taught by Rech to yield the advantage of compressing the data into an easier to transmit form that requires less data/bandwidth and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of:
and excludes a trajectory associated with the first planned driving maneuvers from the first abstract driving maneuver
the driving maneuver information excluding the trajectory of the first planned driving maneuvers

As an initial note, the limitation in question is a negative limitation. Negative limitations are discussed in MPEP 2173.05(i). It is noted that Rech never states that it is mandatory that the trajectory be sent. Rech ¶[89, 89, 121] always list the trajectory being sent as being optional. However, applicant’s  claims also contain the limitation:
reconstructing, by the processor of the second vehicle, the trajectory of the first planned driving maneuvers of the first vehicle on the basis of the list of first abstract driving maneuvers and the driving dynamics information of the received driving maneuver information

While in a vacuum, this limitation is also taught by Rech ¶[89, 89, 121] (whereby it sends the trajectory information to the second vehicle and therefore the second vehicle must be able to reconstruct the trajectory of the first vehicle) Rech is silent to the combination of these two limitations together. That wherein the second vehicle can reconstruct a trajectory based on data that excludes the trajectory.
Yang teaches wherein maneuver data that excludes a trajectory (Yang Fig. 4 element S503 ¶[64-65]) associated with the first planned driving maneuvers can be sent from a first vehicle (Yang Fig. 1 element 200, ¶[53-55]) to a second vehicle (Yang Fig. 1 element 100, ¶[53-55]) and 
reconstructing, by the processor of the second vehicle, the trajectory (Yang Fig. 4 element S509 ¶[82]) of the first planned driving maneuvers of the first vehicle on the basis of the sent maneuver data and the driving dynamics information of the received driving maneuver information (Yang Fig. 4 element S503-507 ¶[64-65])
Thus, as shown above Rech teaches a base invention of sharing maneuver information between vehicles and Yang teaches wherein the second vehicle can reconstruct a trajectory using data that excludes the trajectory. These two references are analogous to one another because both are drawn to sharing maneuver information between vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Rech to apply the teachings of Yang because the teaching of reconstruct a trajectory using data that excludes the trajectory taught by Yang was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of sharing maneuver information between vehicles taught by Rech to yield the advantage of allowing the system to determine trajectories of other vehicle using non trajectory data and therefore allowing the system to determine the trajectory of the second vehicle using a different data set and thus expanding the capabilities of the system and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 19 Rech teaches a device in a first vehicle for decentralized cooperative coordination with a second vehicle, comprising:
a maneuver planning apparatus for (Rech Fig. 3a element 24 Fig. 4b element B/4004 ¶[107]):
determining, by a processor of the first vehicle (Rech Fig. 3a element 24 Fig. 4b element B/4004 ¶[107]), a list of first abstract driving maneuvers (Rech ¶[51] see specifically the teachings of a plurality of partial maneuvers are sent, partial maneuvers are, broadly speaking, still themselves maneuvers) in order to realize a sequence of first planned driving maneuvers by the first vehicle (Rech Fig. 4b-c element 4012 ¶[109, 133] at least “Overtaking request”), the sequence first planned driving maneuvers including interventions into driving dynamics of the vehicle (Rech Fig. 4b-c element 4012 ¶[109, 133] see Fig 4b for the intervention into driving dynamics of the vehicle), the list of first abstract driving maneuvers including abstracted representations of the sequence of first planned driving maneuvers such that list of first abstract driving maneuvers describes planned interventions into the driving dynamics of the vehicle (Rech Fig. 4b-c element B/4012 ¶[109, 133] at least “Overtaking request”).
creating, by the processor of the first vehicle, driving maneuver information (Rech Fig. 4b-c element 4012 ¶[38, 109, 121-133]) by combining the list of first abstract driving maneuvers with driving dynamics information for performing the sequence of first planned driving maneuvers (Rech Fig. 4b-c element 4012 ¶[38, 109, 121-133] see ¶[121-133] especially for additional optional data that can be sent such as trajectory information),
a maneuver coordination apparatus for: transmitting the driving maneuver information to the second vehicle via a vehicle-to-X interface (Rech Fig. 3, element 210, 4b-c element 4012 ¶[38, 83-84, 109, 121-133]),
receiving, by a second vehicle-to-X interface of the second vehicle, the driving maneuver information (Rech Fig. 3, element 210, 4b-c element 4012 ¶[38, 83-84, 109, 121-133] note: either vehicle A or vehicle C could be considered the “second vehicle” in this embodiment),
reconstructing (Rech Fig. 3, element 216 ¶[85-86]), by the processor of the second vehicle, the first planned trajectory associated with the sequence of first planned driving maneuvers of the first vehicle on the basis of an order of the list of first abstracted driving maneuvers and the driving dynamics information of the received driving maneuver information (Rech Fig. 3, element 216 Fig. 4c ¶[38, 85-86, 89, 121] note: the trajectory is disclosed as the data that can be sent and must therefore be reconstructed at the second vehicle),
comparing (Rech Fig. 3, element 218 ¶[85]), by the processor of the second vehicle, the reconstructed first planned trajectory associated with the sequence of first planned driving maneuvers of the first vehicle with a second planned driving maneuver or a second planned trajectory of the second vehicle (Rech Fig. 3, element 218 fig. 4c ¶[185]), and
when the comparison indicates a conflict (Rech fig. 4c element (8) ¶[133]) of the reconstructed first planned trajectory  associated with the sequence of first planned driving maneuvers with the second planned driving maneuver or the second planned trajectory, avoiding the conflict by:
adjusting, by the first vehicle, the reconstructed first planned trajectory associated with the sequence of first planned driving maneuvers, or adjusting, by the second vehicle, the second planned driving maneuver or the second planned trajectory (Rech fig. 4c element (8) ¶[133]).
With respect to the limitation of “an abstract format that consumes less data than the first planned driving maneuvers” Rech does not explicitly talk about the size of the data of the various elements. However, “an abstract format that consumes less data than the first planned driving maneuvers” would read on the act/result of compressing data. Using compressed data for transmission is very common since it reduces the amount of bandwidth being used and thus allows for messages to be sent faster. Assuming arguendo that Rech does not compress the data it sends, applicant has been provided with Atarius.
Atarius teaches a vehicle-to-vehicle communication system including representing a first planned driving maneuvers in an abstract format that consumes less data than the first planned driving maneuvers (Atarius ¶[494] see wherein Atarius teaches that vehicle to vehicle message can include movement, path, and trajectory data and message compression may be used.
Thus, as shown above Rech teaches a base invention of a system of coordinating vehicles and Atarius teaches representing a first planned driving maneuvers in an abstract format that consumes less data than the first planned driving maneuvers. These two references are analogous to one another because they are both drawn to V2V systems. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Rech to apply the teachings of Atarius because the teaching of representing a first planned driving maneuvers in an abstract format that consumes less data than the first planned driving maneuvers taught by Atarius was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a system of coordinating taught by Rech to yield the advantage of compressing the data into an easier to transmit form that requires less data/bandwidth and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of:
and excludes a first trajectory associated with the first planned driving maneuvers from the first abstract driving maneuver,
the first driving maneuver information excluding the first trajectory of the first planned driving maneuvers

As an initial note, the limitation in question is a negative limitation. Negative limitations are discussed in MPEP 2173.05(i).. It is noted that Rech never states that it is mandatory that the trajectory be sent. Rech ¶[89, 89, 121] always list the trajectory being sent as being optional. However, applicant’s  claims also contain the limitation:
reconstructing the second trajectory of the second driving maneuver of the second vehicle on the basis of the second abstract driving maneuver and the driving dynamics information of the received second driving maneuver information, 

While in a vacuum, this limitation is also taught by Rech ¶[89, 89, 121] (whereby it sends the trajectory information to the second vehicle and therefore the second vehicle must be able to reconstruct the trajectory of the first vehicle) Rech is silent to the combination of these two limitations together. That wherein the second vehicle can reconstruct a trajectory based on data that excludes the trajectory.
Yang teaches wherein maneuver data that excludes a trajectory (Yang Fig. 4 element S503 ¶[64-65]) associated with the first planned driving maneuvers can be sent from a first vehicle (Yang Fig. 1 element 200, ¶[53-55]) to a second vehicle (Yang Fig. 1 element 100, ¶[53-55]) and 
reconstructing, by the processor of the second vehicle, the trajectory (Yang Fig. 4 element S509 ¶[82]) of the first planned driving maneuvers of the first vehicle on the basis of the sent maneuver data and the driving dynamics information of the received driving maneuver information (Yang Fig. 4 element S503-507 ¶[64-65])
Thus as shown above Rech teaches a base invention of sharing maneuver information between vehicles and Yang teaches wherein the second vehicle can reconstruct a trajectory using data that excludes the trajectory. These two references are analogous to one another because both are drawn to sharing maneuver information between vehicles. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Rech to apply the teachings of Yang because the teaching of reconstruct a trajectory using data that excludes the trajectory taught by Yang was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of sharing maneuver information between vehicles taught by Rech to yield the advantage of allowing the system to determine trajectories of other vehicle using non trajectory data and therefore allowing the system to determine the trajectory of the second vehicle using a different data set and thus expanding the capabilities of the system and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 3 Rech as modified in claim 1 teaches a method wherein the first planned trajectory of the first planned driving maneuvers is determined by the first vehicle prior to the determination of the list of first abstract driving maneuvers in order to realize the first planned driving maneuvers (Rech Fig. 4a ¶[38, 89, 131]).

With respect to claim 4 Rech as modified in claim 1 teaches a method wherein the first vehicle or the second vehicle carries/carry out calculations regarding at least one possible option for adjusting the first planned maneuvers or the second planned driving maneuvers if the conflict exists (Rech fig. 4c element (8) ¶[133]).

With respect to claim 5 Rech as modified in claim 1 teaches a method wherein the first vehicle receiving the cooperation request or information indicating the conflict carries out a check as to whether a cooperation with the second vehicle is to be supported (Rech fig. 1 ¶[15-16, 37] note: the act of “initiating a cooperative driving maneuver” must include a check that both vehicles are compatible since the system cannot work otherwise).

With respect to claim 7 Rech as modified in claim 1 teaches a method wherein the second vehicle executes, following receipt of the driving maneuver information, the second planned driving maneuver (Rech Fig. 4c element 4002 ¶[38, 83-84, 109, 121-133]).

With respect to claim 8 Rech as modified in claim 1 teaches a method wherein, for the determination of the first abstract driving maneuvers, a selection of the list of first abstract driving maneuvers is made from a list of different abstract driving maneuvers (Rech ¶[39-40]).

With respect to claim 10 Rech as modified in claim 1 teaches a method wherein the list of different driving maneuvers is provided in a data memory (Rech ¶[39-40]).

With respect to claim 12 Rech as modified in claim 1 teaches a method wherein the nature of the first planned driving maneuvers, the position of the start of the first planned driving maneuvers, the time of the start of the first planned driving maneuvers or the temporal or spatial Page 3 of 8Appln. No.: 16/259,3242017P09770USReply to Final Office Action of May 13, 2021length of the first planned driving maneuvers is/are transferred in the driving maneuver information (Rech Fig. 4b-c ¶[38, 83-84, 109, 121-133]).

With respect to claim 13 Rech as modified in claim 1 teaches a method wherein the driving maneuver information comprises information in order to establish which lane of a roadway is occupied (Rech Fig. 4b-c ¶[38, 83-84, 109, 121-133]).

With respect to claim 14, a vehicle that does not output driving maneuver information reads on a standard vehicle without a coordination device. It would be an obvious design choice to determine when information is or is not sent based on whether or not coordination is needed between vehicles. In the case of the claimed situation of “the first or the second vehicle following a lane” this is a very simple and basic maneuver/action that often does not require complicated coordination between multiple vehicles and thus it would be obvious to not perform extra calculations and communication if the system/user deems it not necessary. 

With respect to claim 15 Rech as modified in claim 1 teaches a method wherein the same driving maneuver information is output repeatedly (Rech ¶[15-16] “repetition rate”).

With respect to claim 16 Rech as modified in claim 1 teaches a method wherein the list of first abstract driving maneuvers information is embedded in at least one already existing type of message which is usually output repeatedly (Rech Fig. 4b-c ¶[38, 83-84, 109, 121-133], Atarius ¶[494]).

With respect to claim 17 Rech as modified in claim 1 teaches a method wherein it is provided that information about a cooperation status or the amendment thereof is to be output in the form of at least one status indicator (Rech Fig. 4b-c ¶[38, 83-84, 109, 121-133]).

With respect to claim 18, although Rech does not explicitly mention traffic rules/laws it would be obvious common sense for Rech to include wherein when avoiding the conflict, the adjustment of the first planned driving maneuvers or the second planned driving maneuver are determined based on prevailing road traffic rules since not abiding by road traffic rules/laws is not only illegal but dangerous and it would be illogical not to follow them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/Examiner, Art Unit 3665 /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665